Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roy Gross on 09/1/22.
The application has been amended as follows:
Claim 2 (cancelled).
Claim 1 (amended). A system comprising: an FTIR spectrometer configured to obtain a Fourier Transformed infrared (FTIR) spectrum of a Peripheral Blood Mononuclear Cells (PBMC) sample of the subject; a data processor operable with the FTIR spectrometer, and configured to analyze the infrared (IR) spectrum of the Peripheral Blood Mononuclear Cells (PBMC) sample of the subject by assessing a characteristic of the sample of the subject at at least one wavenumber; and an output unit, configured to generate an output indicative of the presence of a solid tumor, based on the infrared (IR) spectrum;
wherein the data processor is configured to compare at the at least one wavenumber, the infrared spectrum of the subject to an infrared spectrum obtained from a PBMC sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the PBMC sample of the subject and the infrared spectrum obtained from the PBMC sample from the person without a solid tumor.

Claim 9 (amended). A computer program product for administering processing of a body of data, the product comprising a computer-readable medium having program instructions embodied therein, which instructions, when read by a computer, cause the computer to: obtain an infrared (IR) spectrum of a Peripheral Blood Mononuclear Cells (PBMC) by analyzing the PBMC by infrared spectroscopy; and based on the infrared spectrum, generate an output indicative of the presence of a solid tumor;
wherein the data processor is configured to compare at the at least one wavenumber, the infrared spectrum of the subject to an infrared spectrum obtained from a PBMC sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the PBMC sample of the subject and the infrared spectrum obtained from the PBMC sample from the person without a solid tumor.




Allowable Subject Matter

Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the data processor is configured to compare at the at least one wavenumber, the infrared spectrum of the subject to an infrared spectrum obtained from a PBMC sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the PBMC sample of the subject and the infrared spectrum obtained from the PBMC sample from the person without a solid tumor” along with all other limitations of the claim. 
As to claim 9, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the data processor is configured to compare at the at least one wavenumber, the infrared spectrum of the subject to an infrared spectrum obtained from a PBMC sample from a person without a solid tumor, to detect a difference between the infrared spectrum of the PBMC sample of the subject and the infrared spectrum obtained from the PBMC sample from the person without a solid tumor” along with all other limitations of the claim. 


 

Claims 3-8 are allowable due to their dependencies. 
The closest references, Dukor et al. (US 20020164810A1) [cited in the IDs filed by the applicant] and Chunder (US 2002027649A1) [cited in the IDs filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886